*153OPINION OF THE COURT
Per Curiam.
E Daniel Blizard has submitted an affidavit dated December 22, 2008, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Blizard was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on January 18, 1984.
Mr. Blizard avers that his resignation is submitted freely and voluntarily, with a full awareness of the implications of its submission, and without being subjected to any coercion or duress.
Mr. Blizard is aware that he is currently the subject of an investigation by the Grievance Committee for the Ninth Judicial District (hereinafter the Grievance Committee) into three separate complaints of professional misconduct alleging, respectively, that he neglected a legal matter entrusted to him, handled legal matters without adequate preparation, and failed to timely communicate with his clients and/or respond to their inquiries regarding the status of the matters they had entrusted to him. Mr. Blizard is also aware that the Grievance Committee alleges that he failed to cooperate with its investigation into those matters by failing to timely respond to multiple lawful demands it made for answers to the complaints and/or additional information.
Mr. Blizard acknowledges his inability to successfully defend himself on the merits against any charges based on the aforesaid allegations. Mr. Blizard agrees that, pending the issuance of an order accepting his resignation, he will not take on any new clients or accept any retainers for future legal services to be rendered.
Mr. Blizard is aware that, pursuant to Judiciary Law § 90 (6-a), the Court could, in any order permitting him to resign, require him to make monetary restitution to any persons whose money or property was misappropriated or misapplied or to reimburse the Lawyers’ Fund for Client Protection. He acknowledges that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee joins in Mr. Blizard’s request that the resignation be accepted in the interest of preserving time and this Court’s resources.
*154Inasmuch as the proffered resignation conforms with the requirements of 22 NYCRR 691.9, it is accepted, and, effective immediately, F. Daniel Blizard is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Mastro, Rivera, Spolzino and Belen, JJ., concur.
Ordered that the resignation of F. Daniel Blizard is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, F. Daniel Blizard is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that F. Daniel Blizard shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is fur-, ther,
Ordered that pursuant to Judiciary Law § 90, effective immediately, F. Daniel Blizard is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if F. Daniel Blizard has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).